The Honorable Jimmie Lou Fisher State Treasurer State Capitol Little Rock, AR 72201
HAND DELIVERED
Dear Ms. Fisher:
I acknowledge receipt of your Proposed Initiative Constitutional Amendment with Popular Name and Ballot Title pursuant to Ark. Stat. Ann.  2-208 repl. (1976).
We believe the Popular Name and Ballot Title submitted by you to be sufficient. That Popular Name and Ballot Title reads as follows:
POPULAR NAME
"REVENUE BOND AMENDMENT"
BALLOT TITLE
"A proposed amendment to the Constitution of the State of Arkansas authorizing any governmental unit to issue revenue bonds for the purpose of financing all or part of the costs of capital improvements of a public nature, facilities for the securing and developing of industry or agriculture, and for such other public purposes as may be authorized by the General Assembly, and providing that such bonds may bear such terms, be issued in such manner, and be subject to such conditions (which may or may not include an election), all as may be authorized by the General Assembly; provided, however, (i) no revenue bonds shall be issued by or on behalf of any governmental unit if the primary purpose of the bonds is to loan the proceeds of the bonds, or to lease or sell the facilities financed with the proceeds of the bonds, to one or more private business users for shopping centers or other establishments engaged in the sale of food or goods at retail, and (ii) no revenue bonds shall be issued by any governmental unit without an election if the primary purpose of the bonds is to loan the proceeds of the bonds, or to lease or sell the facilities financed with the proceeds of the bonds, to one or more private business users for hotels or motels, rental or professional office buildings or facilities for recreation or entertainment; defining the term "revenue bonds" to mean all bonds or other obligations the repayment of which is secured by rents, user fees, charges, or other revenues derived from any special fund or source other than assessments for local improvements and taxes; defining the term "governmental unit" to mean the State of Arkansas, any county, municipality, or other political subdivision of the State of Arkansas, any special assessment or taxing district established under the laws of the State of Arkansas, and any agency or instrumentality of any of the foregoing; providing that this amendment shall be the sole authority required for the issuance of revenue bonds (except that the rate of interest on such bonds shall be subject to the provisions of Amendment No. 60 to the Constitution of the State of Arkansas); provided that all laws or constitutional provisions which conflict with this amendment are repealed to the extent of such conflict; and providing that this amendment shall take effect upon its adoption, and the provisions of this amendment shall be self-executing."
Therefore, the foregoing Popular Name and Ballot Title are hereby approved and certified as sufficient.
INSTRUCTION TO CANVASSERS AND SIGNERS
1.  Amendment No. 7 gives to the people of the  State of Arkansas the power to initiate constitutional amendments.  The petition must be signed by ten percent (10%) of the legal voters.  The proposed law must be submitted to the legal voters of the State at a regular election, and if a majority of the votes are cast in its favor, it is adopted.
2.  Only legal voters may sign.  Names, residences, post offices, and voting precincts must be given.  This petition should contain only the signature of voters residing in the same county.
3.  All signatures must be affixed by the signers in their own handwriting in the presence of the persons circulating the Petition.
4.  The signatures should be made with ink or indelible pencil.
5.  Do not paste additional sheets to this petition but place as many names as possible on the Petition.
6.  To sign any name other than you own or knowingly to sign your name when you are not legally entitled to sign it, or knowingly and falsely to misrepresent the purpose and effect of this Petition for the purpose of causing anyone to sign it shall constitute a misdemeanor and subject the offender to a fine of not less than $50 and not more than $1,000 for each violation.
The Attorney General is by law required to certify the sufficiency of the popular name and ballot title of all initiative or referendum petitions.  This certification does not necessarily indicate the approval or disapproval of the contents thereof.
                               /s/ Steve Clark Attorney General of the State of Arkansas